IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-084-CV



C. W. ALCORN, JR.,

	APPELLANT

vs.



AmWEST SAVINGS ASSOCIATION, FORMERLY KNOWN AS OLNEY
SAVINGS AND LOAN ASSOCIATION, FORMERLY KNOWN
AS NuOLNEY, AS ASSIGNEE OF THE FEDERAL SAVINGS
AND LOAN INSURANCE CORPORATION, RECEIVER
FOR SAN ANGELO SAVINGS ASSOCIATION,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 486,710, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones
Dismissed on Appellant's Motion
Filed:  June 1, 1994
Do Not Publish